 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0072-TOR
 8                             Plaintiff,
                                                  ORDER MODIFYING CONDITIONS
 9          v.                                    OF RELEASE

10    MIGUEL ANGEL TRUJILLO,

11                       Defendant.
           BEFORE THE COURT are Defendant’s Motion to Modify Conditions of
12
     Release (ECF No. 34) and Motion to Expedite (ECF No. 35).
13
           On October 2, 2018, Miguel Angel Trujillo appeared before the Court and
14
     entered a plea of guilty to the Indictment filed on May 1, 2018, charging him with
15
     being a Felon in Possession of a Firearm and Ammunition, in violation of 18
16
     U.S.C. §§ 922(g)(1) and 924. The Court accepted Defendant’s plea of guilty and
17
     reserved ruling on whether to accept the Rule 11(c)(1)(C) plea agreement at the
18
     time of sentencing. The Court allowed Defendant to remain released pending
19
     sentencing on the same conditions of release previously imposed. ECF Nos. 20,
20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
 1   25. According to the Magistrate Judge’s Order dated June 26, 2018, the home

 2   curfew condition was modified and replaced with home detention and GPS

 3   monitoring. ECF No. 25. GPS monitoring allowed Defendant to leave his

 4   residence for employment as pre-approved by the Pretrial Services Office.

 5         Defendant now seeks to modify those conditions to accommodate his

 6   extended work schedule. The Government takes no position on the motion and the

 7   Probation Office supports modification.

 8         ACCORDINGLY, IT IS HEREBY ORDERED:

 9         1. Defendant’s Motion to Modify Conditions of Release (ECF No. 34) and

10   Motion to Expedite (ECF No. 35) are GRANTED. The Defendant shall remain

11   released pursuant to the conditions of release previously imposed in this matter,

12   ECF Nos. 20, 25, except that condition of release numbered 28 is deleted.

13   Defendant is no longer subject to home detention and GPS monitoring.

14         2. Defendant is cautioned that if a sentence of incarceration is imposed,

15   the Defendant shall be taken into custody at the time of sentencing.

16         3. Sentencing remains set for January 8, 2019, at 9:00 a.m. in Spokane,

17   Washington.

18   //

19   //

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
 1         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 2   this Order and provide copies to counsel, the United States Probation Office, and

 3   the United States Marshal’s Service.

 4         DATED October 17, 2018.

 5

 6                                  THOMAS O. RICE
                             Chief United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 3
